DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of the Group I, claims 1-3 and of the Species I, Fig. 6, claims 1-3 in the reply filed on 10/19/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Furthermore, Applicant states that “[c]laims 1-3 are generic to all of the identified Species I to III”. This is not the case. As it was indicated in the Election/Restriction requirement, the generic claim is claim 4, which was not elected. The species claims pertain to the cooling control system implementing various control methods recited in the non-elected claims 4-7 as explained on p. 4 of the Election/Restriction requirement. 
	Accordingly, the non-elected claims 4-7 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-3 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted element is: a “housing” of the “electronic control unit”. The claim positively sets forth a “housing surface of the electronic control unit” without previously passively setting forth the “housing” itself. 
	Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 8,029,343 to Major et al. (Major).
	Regarding claim 1, Major discloses (Fig. 1 and 2) a cooling structure for an electronic control unit (18, 70, 80) (col. 2, ll. 64-65) which is mounted in a vehicle (10), comprising: a duct (72, 78) having a flow channel on which the electronic control unit is disposed; and a blower (76) configured to take air in the inside of the vehicle and to emit the air to the flow channel of the duct, wherein the duct is configured to: cool the electronic control unit with the air emitted from the blower; and discharge air which has been used to cool the electronic control unit to the outside of the vehicle (col. 3, ll. 28-39).

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,837,140 to Zurowski et al. (Zurowski).
	Regarding claim 1, Zurowski discloses (Fig. 1-5) a cooling structure for an electronic control unit (10) which is mounted in a vehicle (col. 2, ll. 18-20; claim 5), comprising: a duct (46) having a flow channel (for the airflow “F1”) on which the electronic control unit is disposed; and a blower (32) configured to take air in the inside of the vehicle and to emit the air to the flow channel of the duct (46), wherein the duct is configured to: cool the electronic control unit with the air emitted from the blower; and discharge air (via the outlet (34)) which has been used to cool the electronic control unit to the outside of the vehicle.
	Regarding claim 2, as best understood, Zurowski discloses that the duct (46) includes an opening (i.e., the inlet accepting the fan (32)) that is sealed with a housing surface (36, 48) of the electronic control unit having a heat sink (38), the heat sink being provided on the housing surface (Fig. 1, 2, 5).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zurowski.
	Regarding claim 3, Zurowski discloses that two or more electronic control units (18, 24) are arranged from upstream to downstream on the flow channel of the duct (46), but does not explicitly teaches that said electronic control units are arranged in increasing order of a heat-resistant temperature.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have arranged the electronic control units in Zurowski in any optimal way, including as claimed, in order to achieve the most effective cooling thereof, while not exceeding targeted production costs of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	
Claim 2, as best understood,  rejected under 35 U.S.C. 103 as being unpatentable over Major in view of US 5,297,005 to Gourdine.
	Regarding claim 2, as best understood, Major discloses all as applied to claim 1 above, but wherein the duct includes an opening that is sealed with a housing surface of the electronic control unit having a heat sink, the heat sink being provided on the housing surface.
	Gourdine discloses a cooling structure (Fig. 1-3) for an electronic component (C, H, 5) comprising: a duct (11, 18, 19) having a flow channel on which the electronic component (C, H, 5)  is disposed, wherein the duct includes an opening (14, 15) that is sealed with a housing surface of the electronic component having a heat sink (H, 5), the heat sink being provided on the housing surface (Fig. 1, 2A), for the benefits of enhanced cooling (col. 3, ll. 1-4; col. 6, ll. 11-13; col. 8, ll. 9-26).
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Major according to the teachings of Gourdine, so the duct in Gourdine would include an opening that is sealed with a housing surface of the electronic control unit having a heat sink, the heat sink being provided on the housing surface, for the benefits of enhanced cooling (Gourdine, col. 3, ll. 1-4; col. 6, ll. 11-13; col. 8, ll. 9-26).  Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various air-cooling arrangements for electronic devices with air ducts. Further, US 2020/0313256, 2021/0379958, and 8717761 teach various air-cooling arrangements for electronic devices employed in vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835